Citation Nr: 0615320	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  94-12 676	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected sinusitis.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
June 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision by the RO 
in Montgomery, Alabama.  

The jurisdiction over the case has since been transferred to 
the RO in Columbia, South Carolina.  

The Board remanded this case in October 2000 and February 
2004 for additional development of the record.  

In June 2000, the veteran testified before a Veterans Law 
Judge who has since left the Board's employ.  He was notified 
of the referenced Judge's departure, and offered the 
opportunity for another Board hearing, in September 2003.  

Later in September 2003, the veteran indicated that he did 
not desire another Board hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board initially notes that, in February 2006, the veteran 
submitted VA treatment reports for the period from December 
2002 to September 2005, some of which had not been previously 
considered by the RO.  

The veteran has not waived his right to have those records 
not previously considered to be considered by the RO in the 
first instance.  The Board consequently must remand this 
matter for further procedural action.  See 38 C.F.R. 
§ 20.1304 (2005).  

The February 2004 remand was based on the failure of a June 
2001 VA examiner to provide the findings requested in an 
earlier remand.  The February 2004 remand instructed the RO 
to afford the veteran another examination that was to include 
specific findings as to, inter alia, the presence or absence 
of anosmia and ozena.  

In response to the February 2004 remand, the veteran attended 
a VA examination in October 2004.  However, the examiner did 
not provide any findings as to anosmia or ozena.  

As the VA examination report did not comply fully with the 
Board's February 2004 remand instructions, the Board must 
remand the case again for further VA examination.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the grant of service connection 
and award of a 10 percent rating for 
sinusitis, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
sinusitis.  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  

The examiner should obtain a detailed 
history regarding the frequency and 
severity (incapacitating and non- 
incapacitating episodes) of the veteran's 
sinusitis, to specifically include a 
discussion of any episodes of sinusitis 
for which antibiotics were required.  In 
addition, the examiner should identify 
any polyps associated with the sinusitis, 
as well as the extent of any nasal 
obstruction due to the disability.  

The examiner should also identify the 
extent of any crusting, ozena, anosmia, 
secretion and atrophic changes due to the 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's service-
connected sinusitis from those of any 
other respiratory or nasal disorder 
present, to include the service-connected 
allergic rhinitis.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's sinusitis on his ability to 
work.  A complete rationale for all 
opinions expressed should be included in 
the examination report.   

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO must then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC), which should include 
consideration of all evidence added to 
the record since the December 2005 SSOC.  
The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



